THURMAN, J.
(concurring). On the former appeal I regarded this as a border-line case. The same question presented then is presented now: Was the evidence sufficient to sustain a verdict? Every reasonable doubt was solved in favor of the plaintiff’s contention. Even upon questions of law we adopted a rule most favorable to the plaintiff. In doing so we were compelled to disregard numerous decisions rendered by some of the most distinguished courts of the country — decisions which hold that if the statements and answers of the insured in his application for a policy are false, the policy may be avoided without regard to the question as to what the insured knew or believed. These cases are cited in the opinion. 54 Utah 443, 181 Pac. at page 451. We adopted what we believed to be the better doctrine, especially in view of our statute (Comp. Laws, 1917, section 1154). I have no apology to make for the rule enunciated in that opinion, nor for having given plaintiff’s contention, as to the sufficiency of the evidence, the benefit of every reasonable doubt. I am strongly impressed with the conviction that such is our duty in every case where we are called upon to determine such question as a matter of law.
*501The-case, however, on this appeal presents a different aspect, especially as concerns the evidence produced at the trial.
It is assumed by my Associate with whom I disagree that the evidence before us now is substantially the same as on the former appeal. If that is true, thé decision on the former appeal becomes the law of the case. As before stated, the sufficiency of the evidence was the only question then. It is the only question now. It will be conceded, however, that if the evidence on both trials of the case is not substantially the same then the rule known as the “law of the case” has no application.
The Nebraska Supreme Court, in Phelps County Farmers’ Mutual Ins. Co. v. Johnson, 66 Neb. at page 592, 92 N. W. at page 577, speaking of the rule, says:
“The evidence in different cases, and, in different trials of the same case, may, and often does, differ in many essential particulars. It may shift and change as the current of a stream in a bed of sand. Not only may changes occur by reason of newly discovered evidence, new witnesses whose testimony may supply a missing link, but often those having the management of a case turn the current of evidence in one direction at one time and in an entirely new channel at another. If the evidence is the same, or substantially so, and made to thus appear, doubtless the rule would apply.”
On the former trial there was evidence to the effect that prior to February, 1916, the insured, Thomas Chadwick, hereinafter called deceased, was a strong able-bodied man. That during February and March of that year he was afflicted with some disease supposed to be rheumatism. He suffered considerably with pains in his back and was under the care of a physician. Some treatment was administered, but whatever it was it did not effect a cure. In March he came from his home in Wyoming to Ogden, Utah. Defendant contends he came for medical advice and treatment. Plaintiff testified he came merely to visit friends or relatives. The next heard of him, on the former trial, was when he returned home about the middle of June in a plaster cast. In August next following he died of tuberculosis of the spine. What deceased did except procure the insurance policy in *502question, or what his condition was while he was in Ogden during April, May, and June, until he returned in a plaster .cast, was not known, or at least did not appear in the evidence on the former trial of the ease.
In considering the evidence, as before stated, this court resolved every doubt in favor of the plaintiff’s contention. It was not clear to the court that the deceased, at the time he made his application for the policy in May, knew, or had reason to believe, he was afflicted with anything more than a passing ailment. Giving to' the evidence every intendment favorable to the plaintiff, we were bound to find that deceased had been a strong healthy man all his life up to February, 1916; that he then became afflicted with some ailment which caused him more or less pain during February and March. We would not have been justified in finding that the ailment with which the deceased was afflicted in March, when he came to Ogden, was anything more than rheumatism of very recent origin or some similar ailment of a temporary nature. We would not'have been justified in finding that the deceased knew, or had reason to believe, that he was afflicted with a disease which might seriously affect his health or impair his longevity. Besides this, we were bound to find that he had come to Ogden, in March, not for the purpose of consulting physicians or in search of medical treatment, but merely to visit friends or relatives. Such are the rules by which this court is bound; no matter what we may have believed had we been triers of the case, we were bound to give effect to every word of substantial evidence in favor of plaintiff’s contention, whether it convinced our understanding or not. We were not sitting as jurors and could not consider the case from that point of view. Under these circumstances, this court on the former appeal, reversed the judgment which was entered upon a directed verdict because as the evidence then stood we considered it a case for the jury.
On the trial of t.he present case the testimony was absolutely conclusive that in April, 1916, deceased, instead of being in Ogden visiting with friends, as testified by plaintiff, *503was in fact there under the care of a doctor, as contended by defendant on both trials of the case; that he was not only under the care of a doctor, but in a serious condition of health. This evidence did not come from company physicians or expert witnesses employed by defendant, but from the deceased himself — the one who, of all men living, had the best opportunity to know. It should be considered by this court of the highest probative value in determining the state of mind of the deceased as to the actual condition of his health. "We are bound to assume that the letter written by deceased was true, in which he stated the seriousness of his condition and that he was under the care of a doctor. The unequivocal statement of deceased contained in the letter is in strict harmony with all the established facts. It is admitted he had pains in his back from which he suffered in February and March; that he returned home in June in a plaster east, and that he died in August next following of tuberculosis of the spine. The evidence supplies a “missing link.’’ It covers a period of time not touched by the evidence in the former trial. It makes altogether a different ease. Whereas, on the former trial there was nothing except by a process of ratiocination from which it could be determined that deceased must have known his health was in a serious condition when he applied for the policy, it is now as clear as the noonday sun that he was in' a bad state of health at 'that very time, and it is equally clear that he must have known that such was the case. As shown by the evidence, tuberculosis of the spine is a progressive disease. The victim does not improve; he grows worse until the disease culminates in death. Such is- the rule. The exceptions are rare. If the deceased was in a serious condition as to health in April, he must have been in a worse condition in May, when he applied for the policy; for two weeks afterwards he was placed in a plaster cast, and two months after that he was in his grave.
As the case now stands, there is no substantial conflict in the evidence. It has become a question of law. As I view the law, I cannot concede that the statement and answérs *504made by deceased in bis application for- a policy raise a substantial conflict in tbe evidence. The statement made in April, if not in its nature an admission, is at least a solemn statement' of fact. The statement and answers in the application made in May were self-serving, and would not have been admissible if offered by the plaintiff. They were introduced by the defendant as a matter of necessity to prove the allegations of its answer that the statements and answers were made as alleged. "While there is a presumption that the statement and answers were true and sufficient to cast the burden of proof on the defendant, yet the probative effect of such presumption, when invoked as against substantial evidence to the contrary, became practically negligible for the reason above stated. They were self-serving declarations, made in his own interest, to accomplish a selfish purpose. Besides this, the statement and answers fly in the face of every well-established fact.
I am also of the opinion that statements made by tl^e medical examiner in his confidential report as to the appearance of deceased when he was examined as a risk for insurance, under the facts of this case, are entitled to little or no consideration. It is manifest that whatever report the medical examiner made was based substantially, if not entirely, upon the false answers of the deceased. "What the medical examiner concluded from the general appearance of the deceased certainly should have no weight as against the-solemn statement of deceased a few days prior thereto that he was in a serious condition and under the care of a doctor. As I view the case, the admitted facts all tend to establish with unerring certainty the conclusion that when deceased made his statement and answers to the medical examiner,, upon which statement and answers the policy was issued, he knew, or must have known, he was afflicted with a serious disease, and one which he believed impaired his longevity. I can arrive at no other conclusion.
Besides these considerations, there is another feature of the. case, entirely new, developed on the last trial, which strengthens in a material degree the conviction that deceased *505deliberately intended to mislead and defraud tbe defendant company. It is alleged in tbe amended answer of defendant tbat at tbe time the policy of insurance was applied for deceased was asked by the medical examiner, if be bad ever been afflicted with rheumatism, to which question the deceased answered, “No.” If there is any fact established in the case beyond the peradventure of a doubt, it is the fact that in February and March, 1916, deceased was treated by Dr. Reese for a disease supposed at that time to be rheumatism, and the deceased understood and must have known that he was being treated for that disease. When he was asked the question on May 29th if he had ever been afflicted with rheumatism, and unqualifiedly answered “No,” it was not the frank candid answer of an honest man. It was misleading and disingenuous. It was calculated to deceive the medical examiner, and cause him to relax the rigor of his examination as to the physical condition of the deceased. Can any one believe that the policy in this case would have been issued at all if the deceased had frankly and honestly answered the questions asked? Is it conceivable that the medical examiner would have recommended the deceased as an insurable risk if the deceased had told him he had been treated by physicians in February and March for a disease supposed to be rheumatism, and that the disease had not responded to the treatment, and that in April he was still under the care of a doctor and in a serious condition? I have no doubt that medical examiners in these cases are, ordinarily, anxious to extend the business of the companies they represent, and probably sometimes take long chances in their recommendations; but I cannot believe that any reputable physician desirous of maintaining good standing with his employer would recommend for insurance a case of this kind if all the facts he was entitled to know, in response to the questions asked, had been fairly and honestly disclosed. .We may therefore well believe the testimony of the medical examiner in the instant case to the effect that he would not have recommended the policy holder if the questions asked had been truthfully answered.
*506It follows, therefore, that in my opinion the policy of insurance was not procured by the deceased in good faith, believing he was entitled thereto, but was procured through fraud and misrepresentation, as to which there is no substantial conflict in the evidence. For this reason the judgment of the trial court should not be permitted to stand.
I concur in a reversal of the judgment.
GIDEON, J.
By the former opinion of this court in this case it was held that the plaintiff was entitled, under the evidence then produced by her, to have the same submitted to the jury. In other words, the effect of that decision was that plaintiff had made out a prima facie case. That decision is, to that extent at least, the law of the case. It was the law of the case in the district court at the last trial. At that trial the plaintiff offered the same proof as at the former trial. The defendant was permitted to amend its answer. It produced testimony in addition to that given by it at the former trial and the same was admitted by the court. Part of this additionel proof was the testimony of one Cook, who 'recited the contents of a lost lettet written to him by the insured in April preceding the date of the policy. In that letter the witness Cook stated that the insured wrote, in substance, that he, the insured, was then seriously ill and under the care of a doctor. The testimony of the witness Cook was not disputed by any witness. At the close of the case counsel for defendant moved for a directed verdict in its favor upon the ground that it had been conclusively shown that the deceased, at the time he made application to the defendant company, and at the time he made answers to its medical examiner, knew or believed, or had good reason to believe, that he was suffering from a disease which was prejudicial to his health and which would impair his longevity. The refusal of the court to grant that motion is the principal error relied upon. The other errors all relate to, and are dependent upon, the denial of this motion. In the judgment of the majority of the members of this court the district court should have granted that, motion, and it is held to be prejudicial error not to have done so. I withhold my assent from that *507conclusion, but concur in tbe order remanding tbe cause for a new trial.
WEBER, J. (dissenting). At tbe first trial of tbis case plaintiff recovered judgment, wbicb was set aside by the district court on motion for new trial. At tbe second trial a verdict was directed by tbe court in favor of defendant, and plaintiff appealed. Chadwick v. Beneficial Life Ins. Co., 54 Utah 443, 181 Pac. 448. As stated in the opinion by Mr. Justice THURMAN, tbe facts at that trial were:
“The testimony introduced by respondent tended strongly to show that the deceased was afflicted with some physical ailment as early as March, 1916, over two months before he applied for insurance; that he was in frequent consultation with a physician, and was receiving medical attention; that he complained of pain in his-back and electric treatment was applied; that he was advised by the physician to come to Utah for medical advice; that he came to Ogden and consulted one or more physicians; that while there he applied for the insurance in question, and made the statements and answers which respondent relies on .as a defense. It was shown by the autopsy that deceased died of tuberculosis of the spine, and in the opinion of the physician the conditions were such that deceased must have known that he was not in good health at the time the policy was applied for. It must be admitted that the evidence tended strongly to support respondent’s contention, but it did not pass entirely unchallenged. The testimony on behalf of plaintiff tended to show that the deceased, who had previously been in good health and was strong and vigorous, about March, 1916, became afflicted with a pain in his back; that it was supposed to be rheumatism, in fact was so considered by the company physician who treated him; that up to the time he went to Ogden he had been attending to his farm work and logging in the canyon. Plaintiff testified that she went with deceased on one occasion to the doctor; that she did not realize her husband was seriously ill until in June, 1916; that when he went to Ogden it was not for the purpose of consulting physicians, but merely on a visit; that when he returned in July he was in a plaster of Paris cast.
“The depositions of eight witnesses, all residents of Afton, Wyo., and neighbors of deceased in his lifetime, were read in behalf of plaintiff. Each of them testified he had known deceased intimately during his lifetime. Several of them had seen him almost daily for several years previous to his death. None of them ever knew of his being sick or attended by a physician until June, 1916, or ever knew of his being unable to do his.work, which was farming. The testimony of these witnesses was of a negative character. Its *508probative force is for that reason limited, but that goes to the weight of the evidence only, and was therefore a question for the jury.
“It thus appears there was some substantial evidence before the court and jury to the effect that prior to March, 1916, the deceased was a strong, able-bodied man, capable of logging in the canyon and working on his farm; that in March he complained of pain in his back, and consulted Dr. Reese, who treated him for rheumatism; that he still continued to carry on his work; that he went to Ogden on a visit, and when he returned in July he was incased in a plaster of Paris cast. There is not a suggestion in any of the evidence that the deceased had reason to believe he was afflicted with anything more than rheumatism until after the policy of insurance was issued, and this affliction was of recent origin. These considerations, together with the testimony of eight of deceased’s neighbors, who were intimately acquainted with him for several years before his death, and never knew him to be sick or unable to do his work, or to consult a physician in regard to his health prior to June, 1916, are sufficient in themselves to present a serious question as to whether or not the deceased, at the time he applied for insurance, believed or had reason to believe, that he was afflicted with anything more than a temporary ailment. The same rule must be applied in considering the negative answer of deceased as to the name and address of the physician last consulted. The uncontradicted evidence shows that Dr. Reese, whom the deceased consulted, treated him for rheumatism before he went to Ogden. There is no evidence that he was treated for anything else by any other physician, either in Wyoming or Utah, prior to his application for insurance. In fact there is no evidence that prior to making his application he consulted any physician at all except Dr. Reese, of Afton, Wyo. Hence it cannot be contended as a matter of law that deceased knew, or had reason to believe, he was afflicted with anything more than a temporary ailment at the time he applied for insurance.”
It was held that the ease was one for ,the jury, and that the district court erred in directing a verdict for defendant.
The only difference between the testimony at the second trial and the last, in which plaintiff obtained the judgment from which this appeal is taken, was that further testimony was introduced for the defendant at the last trial and that the defense was strengthened. If I am right in that, the former decision of this court should now be the law of the case and the present judgment should stand.
But, waiving the question of 'the law of the case, there is, *509nevertheless, no good reason that I can perceive for reversing this judgment. The defendant, however, claims that the evidence produced by the defense was so strong and convincing that this court should, as a matter of law, hold the insurance policy to be null and void. As stated in its brief: ■
“The defendant contends * * * that, in view of the testimony submitted on this trial, which was stronger and clearer than submitted at the first trial, and which stands uncontradicted, that the trial court should have directed a verdict for the defendant. We contend that, as a matter of law, the policy of insurance upon the life of this party was null and void, inasmuch as it is shown that the deceased knew, or had good reason to believe, that he was affected at the time he made his false answers to Dr. Morrell.”
As 1 read the record, the testimony at the last trial was no more uncontradicted than at the second trial, as a review of the new or additional testimony will demonstrate.
Dr. Joseph E. Morrell, who examined Chadwick for defendant, and who did not testify at the former trial, was produced, and testified that he made the usual examination of the insured on May 29, 1916; that certain questions were asked Chadwick, the applicant; that applicant answered every question on the examiner’s report, and that the answers were recorded as given; that applicant was submitted to the usual physical tests. In reply to a question on cross-examination as to whether he recalled what took place at the time of the examination Dr.' Morrell testified that there were so many examinations that he could not remember what occurred. The doctor further testified that very often he took the family history and inserted it in the application, and filled out the balance of the answers after the signing of the application by the applicant; that he could not say that this was not done in this ease; that there was nothing aside from the average case to bring this particular ease back to his mind; that at the time of the examination of Chadwick there was nothing about him that caused the witness to notice anything out of the ordinary; that Chadwick walked naturally; that there was nothing to indicate that he was favoring any part of his body, and that there was nothing about deceased when he was examined to indicate to layman or doctor that *510be was suffering from tuberculosis; that from symptoms shown by deceased at the time of examination he might have had only a passing ailment; that there was nothing about the length of time that spinal tuberculosis exists to indicate when it started or when the patient might know he had it; that from the history of the case the deceased “would not be able to tell from the history of the pain of that length of time whether it would be serious or not, because backaches are common from simpler causes. ’ ’
Dr. William R. Calderwood, medical director of defendant company, in answer to a question which assumed that a person died of tuberculosis of the spine August 13, 1916, that a post mortem examination of the body of such deceased person showed two of the vertebra to have undergone what is known as caseous degeneration, and assumed that such person had been under the care of physicians from February 1st until the middle of March, being treated about twice a week for pain in the back, such pains being more intense when such person performed manual labor, and assumed that such person was incased in a plaster of Paris cast on or about June 13, 1916, and from that time was unable to do any work around the house until his death, testified that such a person would, on the 29th day of May, 1916, know that he was suffering from a serious ailment, and one which was not merely temporary and passing, but which was prejudicial to his health and would impair his longevity. On cross-examination the witness said that if symptoms of the disease are not present so that a doctor could observe them under those conditions the patient would not know. He further said that ordinarily it took a period of years for the spinal processes to become degenerated as they were in the deceased; that before complete softening occurred it would be a 'period of months to a period of a year, all depending upon the rapidity of'the disease.
Dr. Calderwood’s testimony was corroborated by that of Dr. Horace G. Holbrook.
Dr. John F. Sharp, in response to an hypothetical question similar to that propounded to Dr. Calderwood, stated that *511tbe patient would have reason to know be was not in good health, but suffering from a serious ailment that would impair his longevity. In answer to the question as to what symptoms he would look- for on May 29, 1916, in the deceased, Dr. Sharp said that he would look for rheumatic pain in the region of the back and abdomen, for a tendency on the part of the-patient to save himself any jars or accidents, and whether he would have a tendency to move as lightly as possible, whether he would find that doing as little as possible would make him feel best. After describing the symptoms, and at the close of the cross-examination of this witness, he was interrogated and made answers as follows:
“Q. Suppose such, a patient came to you to be examined for insurance on the 29th "of May, and was stripped to the waist line, and went through the movements coming into the office, and did not exhibit any of these symptoms, what would you say then? A. I cannot conceive him not exhibiting any of them. Q. I am assuming that is the case; would you say then there was anything about his condition that would cause him to believe he was suffering from anything but a passing ailment? A. If he had none of these symptoms, he would not.”
It is vigorously contended by defendant that there is no escape from the conclusion to be drawn from the testimony of these doctors and from the corroborating testimony of other witnesses in the ease that Chadwick on May 29, 1916, when he was examined by Dr. Morrell, had reason to believe or knew that he was suffering from a serious ailment prejudicial to his health, and which would impair his longevity. So far as the evidence of the physicians is concerned, it was greatly weakened upon cross-examination, and the statements of Dr. Sharp, as above quoted, could easily and with good reason have induced the jury to wholly disregard the expert testimony.
Junius Romney, defendant's superintendent of agents, who visited plaintiff after Chadwick’s death, testified that plaintiff then stated that she and her husband had gone to consult the Drs. Reese, physicians at Afton, Wyo., and that they first diagnosed the case as rheumatism and treated him for that; that she further said that, the malady not yielding *512to the treatments, the doctors informed both her and the insured that Chadwick was then suffering with tuberculosis of the spine, and advised him to go to Utah and there consult specialists; that she then further said that he went to Ogden for that purpose, and consulted Dr. Rich and others, and that she later joined him in Ogden, and that after treatment there her husband returned to Afton in a plaster of Paris case, and later died. The jury may have concluded that Mr. Romney was mistaken. They could have fairly justified such a finding upon the following grounds and .for the following reasons: (a) At the former trial Romney testified, in substance and effect, that tuberculosis of the spine was not mentioned until after Dr. Reese had made his post mortem examination, (b) H. E. Booth., one of the defendants agents who was present at the conversation referred to by Romney and whose testimony at the second trial was read at the last, testified that Mrs. Chadwick said in the presence of Romney that Dr. Reese advised her that he thought that Chadwick had rheumatic pain in the back. Booth further testified that Mrs. Chadwick said that Dr. Reese had performed a post mortem examination on her husband and said he found that the deceased had'tuberculosis of the spine, (c) When plaintiff’s attorney, on September 15, 1917, wrote to Dr. Reese calling his attention to the statements by the company that Chadwick had tuberculosis of the spine in May, 1916', the answer received was to the effect that Chadwick consulted Dr. Reese for a pain in the back, and that they (the Drs. Reese) gave him electric treatments. It is evident that Drs. Reese & Reese had not diagnosed the case as spinal tuberculosis, or, if they did, they failed to treat him for that disease, and failed to inform Chadwick that they had so diagnosed his case. It appears from the admission of defendant’s attorney in the record in this case that if the Drs. Reese diagnosed Chadwick’s disease as tuberculosis of the spine they never conveyed their thought or belief to the deceased. Neither is there any evidence that either of the Drs. Reese ever, prior to the post mortem examination, told Mrs. Chadwick that her husband was afflicted with spinal tuber*513culosis. (d) Mrs. Chadwick denied that she made the statements as testified to by Mr. Romney.
Not only is there a conflict in the evidence, but on this proposition plaintiff’s evidence is so strong and convincing that it is difficult to conceive how a jury could fail to arrive at the conclusion that Mr. Romney was mistaken in that part of his testimony. '
The most important testimony produced by the defense at the last trial is that of Carl Cook, who testified that as clerk of the district court at Kemmerer, Wyo., he issued a summons for the insured to attend court as a juror May 1, 1916, and that about a week or ten days before the opening of court he received a letter from Chadwick stating that the writer of the letter was in Ogden, Utah, under the constant care of a doctor; stating also that he was in a serious condition, and unable to leave Ogden to attend court. Cook testified that he had filed the letter with the court records; that he had made search for it, but was unable to find the document. It is claimed that the testimony of Cook is conclusive. If that be true, it follows that the jury’s verdict is wrong, and that the court erred in failing to direct a verdict for the defendant, and abused its discretion in denying defendant’s motion for a new trial. Why Cook’s testimony, under the .circumstances of this case, should be accepted as conclusive I am unable to perceive. There is no evidence whatever in the record except what Cook said Chadwick stated in his letter that Chadwick was under a doctor’s care at Ogden before the policy of insurance in question here was issued. It is claimed that Chadwick wrote that he was in a serious condition. The record contains no evidence whatever, except this alleged admission in the letter by Chadwick, tending to show that he was actually in a serious or dangerous condition; nothing to prove that the statement had any reference to the disease from which he ultimately died. Neither is there anything in the record to show that, whatever his condition in April- was, he knew, or had reason to believe, that he had not recovered entirely by the time that the examination for the insurance was made. The fact that Cook *514testified that a letter was received by him does not make his testimony any stronger, or any more convincing, than if had testified to verbal admissions, as the letter was not produced. Cook’s testimony, therefore, was nothing save uncorroborated testimony of inconsistent declarations by Chadwick. The letter was received some time in April asking to be relieved from court attendance in May. According to Cook’s testimony, Chadwick claimed to be under the constant care of a doctor. From other testimony, and from a certificate attached to the letter by Dr. Freenor, a chiropractor, it may be reasonably inferred that he was taking chiropractic treatments, and not that he was under the care of a doctor constantly or otherwise. As he apparently was in good health on May 29th, when examined for insurance, as shown by Dr. Morrell’s confidential report to the company, it is a justifiable, if not a necessary, inference from the evidence that Chadwick, had obtained at least temporary relief from the chiropractor, and had been induced by the chiropractor to believe that that relief meant a permanent cure; that on that date he, in good faith, believed that he had suffered from a passing ailment or temporary indisposition only, and that at the examination he believed himself to be in good health and had good reason for such belief.
The answers made by Chadwick when examined for insurance are presumed to be true, and the burden was upon the defendant to prove their falsity. Not only is the burden of proof upon defendant, but the evidence to establish fraud must be clear and convincing. Wingo v. New York Life Ins. Co. (S. C.) 101 S. E. 653. The fact that Chadwick in a letter to Cook made declarations inconsistent with his answers to the company’s question was not necessarily conclusive, but it was for the jury to say whether it was sufficient proof to overcome the presumption that Chadwick’s answers were truthful. In McEwen v. New York Life Ins. Co., 183 Pac. 373, decided by the District Court of Appeals, Second District, Division 1, California, July 9, .1919, rehearing denied by Supreme Court September 4, 1919, the effect of declarations made in response to questions at the time of exam*515ination for insurance, and of admissions by tbe insured prior to obtaining tbe insurance, is discussed, and wbat is said is applicable bere. Tbe court said:
“In response to question 8, ‘How long since you considered or have had the care of a physician?’ McBwen’s answer was, ‘1891; Dr. Thomas, Bucyrus, Ohio;’ and in response to question 9, ‘If so, for what ailment; name and address of physician?’ the answer was, ‘Typhoid fever.’ The verdict that the answers to these questions were true is attacked by appellant upon the ground that the evidence is insufficient to support the same. The declarations made by the appellant in response to the questions are presumed to be true, and hence the burden was upon defendant to prove the contrary. The only evidence adduced on the part of defendant tending to overcome the presumption so attaching to the answers given by McEwen was the testimony of one Hosick to the effect that McEwen, after an occasion when he was said to have been drunk, told him that he had been under a doctor’s care ever since, and the testimony of Dr. Garrett that on August 18, 1909, McEwen stated to him, while acting in the capacity of medical examiner for an accident insurance company, that he (McEwen) was under treatment from Dr. Taylor, which fact of being under Taylor’s treatment McEwen also stated in the notice of an injury sustained which he gave to the accident insurance company. It thus appears that, in determining the issue, all that the jury had before it was the declaration of McEwen made in his application to defendant, to which a presumption of its truth attached, and subsequent * * * declarations insufficient as evidence to overcome the presumption of truth attaching to the answers made by McEwen in his application for the policy.”
Tbe court further said:
“The only evidence tending to show the falsity of McEwen’s answer, ‘No,’ to question 6, ‘Have you ever raised or spat blood?’ is a statement made by him to Dr. Garrett to the effect that he had, following an injury from being kicked or struck in the chest by the foot of a mule, spat blood. The representation made to the insurance company must, in the absence of sufficient proof to overcome the presumption, he deemed to be true, and we cannot say that it is. overcome by an inconsistent statement therewith made by McEwen. As to the special verdict rendered in response to this question no ground appears for complaint, since the jury, in weighing the inconsistent declarations, decided in favor of the one presumed to be true as against one as to which no such presumption existed.”
At tbe last trial tbe defendant introduced in evidence tbe *516medical examiner’s confidential report to defendant. This report shows the “vigor and general appearance” of the insured to be “erect and healthful” and gives other information not contained in' the answers made to the medical examiner — the report being a favorable account of Chadwick’s health. These statements by the examining physician, who was the representative of the company, were statements of the company itself, and are the admissions of the company itself, and are testimony for plaintiff. It was for the jury, and not for the trial court or this court, to say what weight should be given to the company’s admissions as well as what weight should be given to the admissions made by Chadwick in the letter to Cook.
In McGowan v. Supreme Court, Ind. Order of Foresters, 104 Wis. 173, 80 N. W. 603, it is said:
“The examining physician, who was an officer of the local court of Galena, made a personal examination of Pyon at the time of his application, and made a long written report, in answer to questions, as to Pyon’s physical condition, in which he gave a very favorable account of his health. This report was offered in evidence hy the defendant on the trial, in connection with, and as part of, the application. Thereafter the plaintiff asked one of the medical experts a hypothetical question based on the facts stated in the physician’s report, and the defendant objected, on the ground that the paper was no evidence of the facts stated in it, but only of the fact that such a repor was made. The court overruled the objection, and held that the statements in the report were in the nature of admissions by the company of the facts therein stated, not conclusive, but competent to go to the jury on the subject. We think the ruling was correct. The statements were made by one of the defendant’s officers, as a part of his official duties, and within the scope of such duties. Such statements are plainly statements of the company itself, and must be regarded as upon the same frtane as the admissions of agents generally, made during the transaction of the agency business, and within its scope, which are deemed part of the res gestas. 1 Jones, Ev. section 256.”
For this court to say' that Cook’s testimony must be accepted as conclusive is, in my opinion, a clear invasion of the province of the jury. It is resolving the conflict between the evidence produced by plaintiff and that produced by appellant in the latter’s favor. It is a substitution of the *517court’s judgment on the weight of the evidence for that of the jury.
I think the judgment should be affirmed.